Citation Nr: 0639496	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  04-19 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
osteochondroma and chondromalacia of the left knee (left knee 
disability), currently rated 10 percent disabling. 

2.  Entitlement to an increased rating for service-connected 
chondromalacia of the right knee (right knee disability), 
currently rated 10 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision from 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO). 


FINDINGS OF FACT

1.  The veteran's service-connected left knee disability 
currently manifested by pain, swelling, mild lateral 
instability, degenerative joint disease (DJD) shown on X-ray 
evaluation, flexion to between 130 and 140 degrees, and 
extension to 0 degrees. 

2.  The veteran's service-connected right knee disability is 
currently manifested by pain, swelling, mild lateral 
instability; DJD shown on X-ray evaluation, flexion to 
between 115 and 125 degrees, and extension to 0 degrees. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected left knee 
disability, identified as DJD, are not met.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West & Supp. 2005); 38 C.F.R. §§ 
4.7, 4.40, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 5260, 
5261 (2006).

2. The criteria for the assignment of a separate 10 percent 
rating for the service-connected left knee disability, 
identified as lateral instability, are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West & Supp. 2005); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Code 5257 (2006).

3.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected right knee 
disability, identified as DJD, are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West & Supp. 2005); 38 C.F.R. §§ 
4.7, 4.40, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 5260, 
5261 (2006).

4.  The criteria for the assignment of a separate 10 percent 
rating for the service-connected right knee disability, 
identified as lateral instability, are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West & Supp. 2005); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Code 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist 

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  The veteran should also be 
informed to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This was 
accomplished in this case.

The Board concludes that the RO letter sent in June 2003 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim for an increased 
rating, complied with VA's notification requirements and set 
forth the laws and regulations applicable to his claim.  In 
sum, the veteran was notified and aware of the evidence 
needed to substantiate his claim, and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  He was essentially told to submit evidence he had 
in his possession.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Ina statement received in October 2005, the 
veteran stated that he did not have additional evidence to 
submit.  

The veteran was not provided with notice of the type of 
evidence necessary to establish the effective date for an 
increased rating claim.  Despite the inadequate notice 
provided to the veteran concerning this element, the Board 
finds no prejudice to him in proceeding with the issuance of 
a final decision.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained, or the veteran submitted, the veteran's service 
medical records, and post-service medical records identified 
by the veteran.  Several VA examinations were obtained.  

Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision on this 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

B.  Analysis

Disability evaluations are determined by comparing current 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities (Rating Schedule), which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is for assignment if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating is for assignment.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
remaining reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  In addition, a disability rating 
may require reevaluation in accordance with changes in a 
veteran's condition.  In determining the level of current 
impairment, the disability must be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, however, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of a service-connected disability that 
involves a joint that is rated upon limitation of motion also 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40, as well as any functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint under  38 C.F.R. § 4.45.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The veteran's service-connected knee disabilities are 
currently assigned a 10 percent evaluations under Diagnostic 
Code 5014 (osteomalacia) which rates the disability on 
limitation of motion of the affected part as degenerative 
arthritis (Diagnostic Code 5003).  Under Diagnostic Code 
5003, degenerative arthritis that is established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, and when there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations, a 20 percent disability rating is for 
assignment.  Id.

Separate disability ratings may be assigned for distinct 
disabilities that result from the same injury, as long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The 
evaluation of the same disability or the same manifestation 
of a disability under different diagnostic codes, however, 
also known as pyramiding, is to be avoided when rating 
service-connected disabilities.  See 38 C.F.R. § 4.14.

VA's Office of General Counsel (General Counsel) has provided 
much guidance concerning increased rating claims for knee 
disabilities.  In VAOPGCPREC 23-97, the General Counsel 
determined that a veteran who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257, as long as the separate rating is based upon 
additional disability.  When a knee disorder is already rated 
under Diagnostic Code 5257, then the veteran must also have 
limitation of motion under Diagnostic Code 5260 or Diagnostic 
Code 5261 in order to obtain a separate rating for arthritis.  
If the veteran does not at least meet the criteria for a zero 
(0) percent (noncompensable) rating under either of those 
codes, then there is no additional disability for which a 
rating may be assigned.  

Per VAOPGCPREC 9-98, the General Counsel also determined that 
if radiologic findings of arthritis are present, if the 
arthritis results in compensable loss of motion, or to a 
separate compensable evaluation under Diagnostic Code 5003 if 
the arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain, then a 
veteran is additionally entitled to a separate compensable 
evaluation under Diagnostic Code 5257 if he manifests 
subluxation or lateral instability.  

As well, per VAOPGCPREC 9-04, the General Counsel held that 
separate disability ratings could be assigned under 
Diagnostic Code 5260 and Diagnostic Code 5261 for disability 
of the same joint, without violating the provisions against 
pyramiding at 38 C.F.R. § 4.14.

As noted above, the veteran's knee disabilities are rated 
under Diagnostic Code 5003, which is to be evaluated, if 
possible, in terms of whether such disease causes limitation 
of motion of the affected part.  For VA purposes, standard 
flexion and extension of the knee is from 0 to 140 degrees.  
38 C.F.R. 4.71, Plate II.  Under Diagnostic Code 5260, a 10 
percent rating is assigned for flexion limited to 45 degrees, 
while a 20 percent rating is warranted for flexion limited to 
30 degrees.  Under Diagnostic Code 5261, a 10 percent rating 
is assigned for extension limited to 10 degrees, while a 20 
percent rating is warranted for extension limited to 15 
degrees.

Diagnostic Code 5257, on the other hand, provides that for 
other knee impairment manifested by slight recurrent 
subluxation or lateral instability, a 10 percent evaluation 
is available.  Where recurrent subluxation or lateral 
instability is moderate, a 20 percent evaluation is 
warranted, and where it is severe, a 30 percent evaluation is 
for assignment.  Id.  The Rating Schedule does not define the 
words "mild," "moderate," and "severe."  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that the 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  

Historically, the veteran has been in receipt of service 
connection rated 10 percent disabling for a left knee 
disability from October 1978 by analogy to Diagnostic Code 
5014.  The veteran was granted secondary service connection 
for a right knee disability rated 10 percent disabling from 
September 1993, again by analogy to Diagnostic Code 5014.  
According to 38 C.F.R. § 4.71a, Diagnostic Codes 5013 to 5024 
are rated based on limitation of motion of the affected part 
like that applied in Diagnostic Code 5003. 

In May 2003, the veteran requested an increased rating for 
his service-connected knee disabilities, contending that the 
symptoms and manifestations of the disabilities had increased 
in severity.

A VA examination was conducted in July 2003.  The veteran 
stated that both knees are painful, pop out of place on 
occasion, and are instable.  Left knee range of motion was 0 
to 130 degrees; the right knee range of motion was 0 to 115 
degrees.  The examiner did not find a McMurray's sign (test 
for knee stability).  The examiner opined that both knee 
conditions started out a patellofemoral syndromes.  The 
examiner noted that a subsequent X-ray study found minimal 
DJD of the right knee.  

At a January 2005 VA examination, active left knee range of 
motion was 0 to 140 degrees, with pain at 100 to 140 degrees; 
and active right knee range of motion was 0 to 110 degrees, 
with pain at 90 to 110 degrees.  Right knee passive range of 
motion was 0 to 125 degrees with pain at 90 to 125 degrees.  
The regarding was additional loss of use with repetitive 
motion or flare ups due to pain and swelling.  The left knee 
had a slight opening to varus stress, and the right knee had 
1+ instability to varus stress.  The diagnosis was 
osteochondroma of left medial femoral compartment which was 
of no consequence in the veteran's joint complaints; and DJD 
and mild instability of both knees, right greater than left, 
with chondromalacia involving the patellofemoral 
compartments, and wearing of the femoral condyles.  A X-ray 
report dated the same month diagnosed mild bilateral DJD.

As to his current 10 percent rating for service-connected 
left knee injury residuals in the form of DJD (also known as 
arthritis), the Board observes that the medical evidence of 
record does not reveal clinical findings of flexion limited 
to 45 degrees or less, or of extension limited to 15 degrees 
or more, so as to provide for a higher rating (or for at 
least two separate 10 percent ratings per VAOPGCPREC 9-04).  
Rather, the competent medical evidence reflects that he has 
flexion to greater than 45 degrees and extension to greater 
than 15 degrees.  The Board therefore finds that, per 
Diagnostic Code 5003, the veteran's left knee impairment, in 
the form of limitation of motion caused by DJD, does not meet 
the criteria for the assignment of a higher evaluation.  38 
C.F.R. §§ 4.7, 4.71a.  The Board has also considered whether 
the factors addressed at 38 C.F.R. §§ 4.10, 4.40, 4.45 and 
4.59 warrant the assignment of a higher evaluation under 
these codes.  See also DeLuca v. Brown, 8 Vet. App. 202, 205-
207 (1995).  Here, however, the veteran's pain did not limit 
motion to approximate the next higher rating, the Board is 
unable to assign a higher evaluation for bilateral knee DJD 
under Diagnostic Code 5260 and/or Diagnostic Code 5261 per 
DeLuca.  Thus, a preponderance of the evidence is against an 
evaluation greater than a 10 percent rating for his service-
connected bilateral knee disabilities, identified as DJD.

The Board further finds, however, that the medical evidence 
of record, especially as bolstered by the January 2005 VA 
examination report, which diagnosed mild bilateral knee 
instability, supports the award of a separate 10 percent 
rating under Diagnostic Code 5257 for in the form of other 
knee impairment (slight recurrent subluxation and/or lateral 
instability).  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  The 
record shows that the veteran has reported episodes of knee 
instability, the VA examination report found mild bilateral 
lateral knee instability.  For that reason, the Board finds 
that while a separate rating under Diagnostic Code 5257 is 
warranted for both knees in this evidence of record, it 
cannot assign the veteran more than a 10 percent rating, in 
recognition of mild instability during medical examination.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.71a.

The Board has also considered whether any other diagnostic 
codes may afford the veteran a higher rating for his left 
knee disability.  In this case, however, there is no 
competent medical evidence of: knee ankylosis (Diagnostic 
Code 5256); dislocation or removal of a semilunar cartilage 
(Diagnostic Code 5258 and Diagnostic Code 5259); tibia and 
fibula impairment (Diagnostic Code 5262); or genu recurvatum 
(Diagnostic Code 5263).  Evaluation under these diagnostic 
codes, therefore, would not provide the veteran with an 
increased disability rating.




ORDER

An evaluation in excess of 10 percent for the service- 
connected left knee disability, identified as degenerative 
joint disease (DJD), is denied.

A separate evaluation of 10 percent, and no more, for the 
service-connected left knee disability, identified as lateral 
instability, is granted.

An evaluation in excess of 10 percent for the service- 
connected right knee disability, identified as degenerative 
joint disease (DJD), is denied.

A separate evaluation of 10 percent, and no more, for the 
service-connected left knee disability, identified as lateral 
instability, is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


